UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 14, 2008 BROADPOINT SECURITIES GROUP, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 0-14140 (Commission File Number) 22-2655804 (IRS Employer Identification No.) One Penn Plaza New York, New York (Address of Principal Executive Offices) 10119 (Zip Code) (212)273-7100 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On May 14, 2008, Broadpoint Securities Group, Inc. (the “Company”) issued a press release announcing the Company’s results for the period ended March 31, 2008, as well as the Company’s entry into a non-binding commitment letter and term sheet with MAST Capital Management, LLC (“Mast”) with respect to Mast’s (or its affiliated funds’ and/or accounts’) purchase of up to 1,000,000 shares of newly-issued Series A Mandatory Redeemable Preferred Stock of the Company at a price per share of $25.00.A copy of the press release is furnished with this Form 8-K as Exhibit 99.1. Item 8.01.Other Events. See Item 2.02 above. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99.1
